UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-QSB x QUARTERLY REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES ACT OF 1934 For the quarterly period ended June 30, 2007 o TRANSITION REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES ACT OF 1934 For the transition period from to 000-29743 (Commission file number) RENEWABLE ENERGY RESOURCES, INC. (Exact name of small business issuer as specified in its charter) Florida 88-0409143 (State or other jurisdiction of incorporation or organization) (IRS Employer Identification No.) 334 S. HYDE PARK AVE., TAMPA, FLORIDA 33606 (Address of principal executive offices) (Zip Code) 813-944-3185 (Issuer's telephone number) Check whether issuer (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the past 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. YesxNo o Indicate by check mark whether the registrant is an accelerated filer (as defined in exchange A Rule 12b-2) Yes oNox State the number of shares outstanding of each of the issuer’s classes of common stock as of the last practicable date There were 174,511,920 shares of common stock, and 885,180 shares of preferred stock issued and outstanding as of August 6, 2007. Transitional Small Business Disclosure Format (check one): Yes o No x Documents Incorporated by Reference: None 1 Table of Contents Page PART I FINANCIAL INFORMATION 4 Item 1 Financial Statements 4 BALANCE SHEET as ofJune 30, 2007 (Unaudited) 4 STATEMENT OF OPERATIONS For the quarters endedJune 30, 2007 and 2006 (Unaudited) 5 STATEMENT OF CASH FLOWS For the quarters ended June 30, 2007 and 2006 (Unaudited) 6-7 Notes to Financial Statements 8 Item 2 Management's Discussion and Analysis or Plan of Operations 15 Item 3 Controls and Procedures 21 PART II OTHER INFORMATION 22 Item 2 Unregistered Sales of Equity Securities and Use of Proceeds 22 Item 6 Exhibits 22 SIGNATURES 22 2 Forward looking statements We are including the following cautionary statement in this Form 10-QSB to make applicable and take advantage of the safe harbor provision of the Private Securities Litigation Reform Act of 1995 for any forward-looking statements made by, or on behalf of, the Company. Forward-looking statements include statements concerning plans, objectives, goals, strategies, expectations, future events or performance and underlying assumptions and other statements that are other than statements of historical facts. The statements contained herein and other information contained in this report may be based, in part, on management's estimates, projections, plans and judgments. These forward-looking statements are subject to certain risks and uncertainties that could cause actual results to differ materially from historical results or those anticipated. In this report, the words "anticipates", "believes", "expects", "intends", "future", "plans", "targets" and similar expressions identify forward-looking statements. Readers are cautioned not to place undue reliance on the forward-looking statements contained herein. We undertake no obligation to publicly revise these forward-looking statements to reflect events or circumstances that may arise after the date hereof. Our expectations, beliefs and projections are expressed in good faith and are believed to have a reasonable basis, including without limitations, management's examination of historical operating trends, data contained in our records and other data available from third parties, but there can be no assurance that management's expectations, beliefs or projections will result or be achieved or accomplished. In addition to other factors and matters discussed elsewhere herein, the following are important factors that could cause actual results to differ materially from those discussed in the forward-looking statements: our dependence on limited cash resources, dependence on certain key personnel within the Company, and the ability to raise additional capital; our ability to obtain acceptable forms and amounts of financing; the demand for, and price level of, our products and services; competitive factors; the ability to mitigate concentration of business in a small number of customers; the evolving industry and technology standards; the ability to protect proprietary technology; and our ability to efficiently manage our operations. Accordingly, actual results may differ, possibly materially, from the predictions contained herein. 3 PART I - FINANCIAL INFORMATION ITEM 1. FINANCIAL STATEMENTS RENEWABLE ENERGY RESOURCES, INC. UNAUDITED BALANCE SHEET (A Development Stage Company) June 30, 2007 ASSETS CURRENT ASSETS Cash and Cash Equivalents $ 10 Security Deposit 2,500 Payroll Advances 37,500 Stock Subscription 480,000 Total Current Assets 520,010 PROPERTY AND EQUIPMENT Computers and Equipment (net) 11,329 OTHER ASSETS Investment- Langley 6,304 Investment- Kinetic Energy 68,750 License 100,000 Total Other Assets 175,054 Total Assets $ 706,393 LIABILITIES & STOCKHOLDERS' EQUITY CURRENT LIABILITIES Accounts Payable $ 180,568 Accrued Payroll 185,629 Shareholder Loans 43,394 Loan from Officers 2,500 Total Current Liabilities 412,091 OTHER LIABILITIES Debt Under Negotiations 906,879 Commitments and Contingencies - Total Liabilities 1,318,970 STOCKHOLDERS' EQUITY Common Stock, $.001 par value, 200,000,000 Shares Authorized 174,433 174,432,505 Issued and Outstanding Preferred Stock, $.001 par value, 70,000,000 Shares Authorized 885 885,180 Issued and Outstanding Additional Paid -in Capital 14,760,360 Accumulated Comprehensive Loss (83,787 ) Accumulated Deficit (15,464,468 ) Total Stockholders' Equity (612,577 ) Total Liabilities & Equity $ 706,393 See accompanying notes to unaudited financial statements footnotes which are an integral part of these financial statements 4 RENEWABLE ENERGY RESOURCES, INC. UNAUDITED STATEMENT OF OPERATIONS (A Development Stage Company) For the periods ended June 30, 2007 and 2006 Accumulated from Date of 3 Months 3 Months 6 Months 6 Months Inception ended ended ended ended Through June 30, 2007 June 30, 2006 June 30, 2007 June 30, 2006 June 30, 2007 Net Sales $ - $ - $ - $ $ - Cost of Sales - Gross Profit - Selling, General & Administrative Expenses 850,430 3,779,386 1,893,553 5,309,069 12,408,963 Research And Development - 557,074 1,600 643,718 1,359,526 Loss from Operations 850,430 4,336,460 1,895,153 5,952,787 13,768,489 Loss on Sale of Securities - - - 7,996 697,237 Permanent Impairment Writedown on Marketable securities - - - 903,468 Other Income - - - (65,000 ) - Interest Expense - 10,100 15 11,196 95,274 Net Loss $ 850,430 $ 4,346,560 $ 1,895,168 $ 5,906,979 $ 15,464,468 Basic Net Loss Per Common Share $ (0.01 ) $ (0.06 ) $ (0.01 ) $ (0.08 ) - Diluted Net Loss Per Common Share $ (0.01 ) $ (0.06 ) $ (0.01 ) $ (0.08 ) - Weighted Average of Common Shares Outstanding 167,934,919 77,906,902 167,934,919 77,906,902 - See accompanying notes to unauditedfinancial statements footnotes which are an integral part of these financial statements 5 RENEWABLE ENERGY RESOURCES, INC. UNAUDITED STATEMENT OF CASH FLOWS (A Development Stage Company) For the Periods Ended June 30, 2007 and 2006 Accumulated from Date of Inception 6 Months Ended 6 Months Ended through June 30,2007 June 30, 2006 June 30 2007 OPERATING ACTIVITIES Net Loss $ (1,895,168 ) $ (4,346,560 ) $ (15,464,467 ) Adjustments To Reconcile Net Loss to Cash Used By Operating Activities: Depreciation 2,556 980 14,632 Amortization of Debt Discount - - 40,000 Rent Deposit - (2,500 ) (2,500 ) Rent 22,818 - 7,303 Issuance of Shares for Interest - 6,196 Issuance of CommonShares for Services 1,454,411 3,304,801 10,754,787 Issuance to Regent - 450,000 805,900 Loss on Sale of Securities - - 697,237 Permanent Impairment - - 911,464 Changes in Assets & Liabilities Prepaid Rent - (8,025 ) (8,025 ) Payroll Liability 185,629 185,629 Decrease / Increase in AP & Accrued Liability 127,888 143,196 127,888 Cash Provided (Used) By Operating Activitites (101,866 ) (458,108 ) (1,923,956 ) INVESTING ACTIVITIES Cash Proceeds on Sale of Marketable Securities - 273,800 201,208 Decreasein Notes Payable - (4,900 ) - Decrease in shareholder loans - (55,000 ) - Licensing Fee - - (100,000 ) Employee Advances (37,500 ) - (37,500 ) Loan from Officer 2,500 - - Cash Provided (Used) By Investing Activities (35,000 ) 213,900 63,708 6 STATEMENT OF CASH FLOWS - continued FINANCING ACTIVITIES Proceeds from notes payable - - - Net Proceeds From Shareholder Advances 112,655 289,750 1,621,086 Cash Provided by Sale of Stock 20,000 - 20,000 Cash Provided By Financing 132,655 289,750 1,621,086 Decrease in Cash and Cash Equivalents (4,211 ) (93,176 ) (4,211 ) CASH AND CASH EQUIVALENTS, beginning of period 4,221 93,797 4,221 CASH AND CASH EQUIVALENTS, end of period $ 10 $ 621 $ 10 See accompanying notes to unaudited financial statements which are an integral part of these financial statements 7 RENEWABLE ENERGY RESOURCES, INC. NOTES TO FINANCIAL STATEMENTS NOTE 1 - DESCRIPTION OF BUSINESS AND SIGNIFICANT ACCOUNTING POLICIES Background and Nature of Business Renewable Energy Resources, Inc., a Development Stage Company, (formerly Internal Hydro International, Inc. (“IHII”) and Internal Command International (“ICI”)) was incorporated under the laws of the State of Florida on January 21, 2003 (the “Company”). On January 2, 2004, the Company entered into a merger agreement with Home Services International, Inc. (“HSI”). HSI issued 27,500,000 shares of its Series A Preferred stock. In connection with this acquisition, the company was re-named “Internal Hydro International, Inc.”As a result of the merger transaction with HSI, the former Company stockholders obtained control of HSI’s voting stock. For financial accounting purposes, the acquisition was a reverse acquisition of HSI by the Company, under the purchase method of accounting, and was treated as a recapitalization with the Company as the acquirer. Accordingly, the historical financial statements have been restated after giving effect to the January 2, 2004, acquisition of the Company. The financial statements have been prepared to give retroactive effect to January 21, 2003 (date of inception), of the reverse acquisition completed on January 2, 2004, and represent the operations of the Company. Consistent with reverse acquisition accounting: (i) all of the Company’s assets, liabilities, and accumulated deficit, are reflected at their combined historical cost (as the accounting acquirer) and (ii) the preexisting outstanding shares of the HSI (the accounting acquired) are reflected at their net asset value as if issued on January 21, 2003. The Company is a development stage enterprise. The Company intends to manufacture and distribute its alternative energy products that use water pressure flow to generate electricity. Basis of Presentation The Company follows the accrual basis of accounting in accordance with accounting principles generally accepted in the United States of America and has adopted a year-end of December 31. Management is solely responsible for adopting sound accounting practices, establishing and maintaining a system of internal accounting control and preventing and detecting fraud. In management’s opinion all adjustments for a fair statement of results for interim periods have been included. The Company’s system of internal accounting control is designed to assure, among other items, that 1) recorded transactions are valid; 2) valid transactions are recorded; and 3) transactions are recorded in the proper period in a timely manner to produce financial statements which present fairly the financial condition, results of operations and cash flows of the Company for the respective periods being presented. Development Stage Enterprise The Company is considered a Development Stage Enterprise in that principal operations have not commenced and principal operations have not generated any revenue. During the development stage, the Company devotes most of its activities toward establishing business and raising capital. Going Concern Uncertainty The accompanying financial statements have been prepared in conformity with accounting principles generally accepted in the United States of America, which contemplate continuation of the Company as a going concern. As reflected in the accompanying financial statements, the Company has had recurring losses and negative cash flows from operations, and negative working capital. These factors raise substantial doubt about the Company's ability to continue as a going concern. Without realization of additional capital, it would be unlikely for the Company to continue as a going concern. The financial statements do not include any adjustments relating to the recoverability and classification of recorded asset amounts, or amounts and classification of liabilities that might be necessary should the Company be unable to continue its existence. Use of Estimates The preparation of financial statements in conformity with accounting principles generally accepted in the United States of America requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities and disclosure of contingent assets and liabilities at the date of the financial statements and the reported amounts of revenue and expenses during the reporting period. Actual results could differ from those estimates. 8 RENEWABLE ENERGY RESOURCES, INC. NOTES TO FINANCIAL STATEMENTS NOTE 1 - DESCRIPTION OF BUSINESS AND SIGNIFICANT ACCOUNTING POLICIES - continued Fair Value of Financial Instruments The carrying amount of cash, accounts payable, notes payable and accrued liabilities, as applicable, approximates fair value due to the short term nature of these items in accordance with the provisions of SFAS no. 157 “Disclosures about Fair Value of Financial Instruments”. Cash and Cash Equivalents The Company considers all highly liquid investments purchased with original maturities of three months or less to be cash equivalents. Concentration of Credit Risk The Company places its cash in what it believes to be credit-worthy financial institutions. However, cash balances may exceed FDIC insured levels at various times during the year. There were no bank balances exceeding insured limits at December 31, 2006. Revenue There was no revenue generated in the years ended December 31, 2006 and 2005 or for the quarter ended June 30, 2007. Income Taxes Income taxes are provided for based on the liability method of accounting pursuant to Statement of Financial Accounting Standards ("SFAS") No. 109, "Accounting for Income Taxes.” Deferred income taxes, if any, are recorded, using enacted tax rates expected to apply, to reflect the tax consequences on future years of differences between the tax bases of assets and liabilities and their financial reporting amounts at each year-end. Loss Per Share The Company calculates earnings per share in accordance with SFAS No. 128, "Earnings Per Share," which requires presentation of basic earnings per share ("Basic EPS") and diluted earnings per share ("Diluted EPS"). The computation of Basic EPS is computed by dividing loss available to common stockholders by the weighted average number of outstanding common shares during the period. Diluted EPS gives effect to all dilutive potential common shares outstanding during the period. The computation of Diluted EPS does not assume conversion, exercise or contingent exercise of securities that would have an anti-dilutive effect on earnings. As of December 31, 2006, there were no stock options and 3,107,497 warrants outstanding. Stock Based Compensation The Company is subject to the provisions of SFAS No. 123 "Accounting for Stock-Based Compensation," which prescribes the recognition of compensation expense based on the fair value of options on the grant date. SFAS No. 123 allows companies to continue applying APB 25 if certain pro forma disclosures are made assuming hypothetical fair value method, for which the Company uses the Black-Scholes option-pricing model. For non-employee stock based compensation, the Company recognizes an expense in accordance with SFAS No. 123 and values the equity securities based on the fair value of the security on the date of grant. For stock-based awards the value is based on the market value for the stock on the date of grant and if the stock has restrictions as to transferability a discount is provided for lack of tradability. Stock option awards are valued using the Black-Scholes option-pricing model. The Company uses the fair value based method of accounting for its stock option plans. Effective January 1, 2006, the Company adopted SFAS No. 123 (Revised 2004), Share-Based Payments, which requires companies to expense stock options and other share-based payments. SFAS No. 123R supersedes SFAS No. 123, which permitted either expensing stock options or providing pro forma disclosure. The Company adopted the modified prospective application transition method as proscribed by SFAS No. 123R, which applies to all new awards and to awards granted, modified, canceled, or repurchased after January 1, 2006, as well as the unvested portion of the prior awards. The adoption of SFAS No. 123R resulted in no changes to the 2006 or prior financial statement amounts or disclosures. Advertising The Company expenses advertising costs as incurred. The Company had no advertising expense in the quarter ended June 30, 2007. 9 RENEWABLE ENERGY RESOURCES, INC. NOTES TO FINANCIAL STATEMENTS NOTE 1 - DESCRIPTION OF BUSINESS AND SIGNIFICANT ACCOUNTING POLICIES - continued Recently Issued Accounting Pronouncements Management has not identified any new accounting pronouncements that are expected to a material effect on the Company’s financial statements. NOTE 2 - GOING CONCERN CONSIDERATION Since its inception, the Company has suffered recurring losses from operations and has been dependent on existing stockholders and new investors to provide the cash resources to sustain its operations. During the year ended December 31, 2006 and 2005, the Company reported net losses of $7,045,255 and $2,813,204, respectively. The Company’s long-term viability as a going concern is dependent on certain key factors, as follows: · The Company’s ability to obtain adequate sources of outside financing to support near term operations and to allow the Company to continue forward with current strategic plans. · The Company’s ability to ultimately achieve adequate profitability and cash flows to sustain continuing operations. NOTE 3 - RELATED PARTY TRANSACTIONS In May of 2007, the Board of Directors authorized the issuance of 5,000,000 shares of restricted common stock to Kenneth Brownas compensation valued at $165,000 and 5,000,000 shares of restricted common stock to R. Edward Hart as compensation valued at $165,000. As of June 30, 2007, the Company had outstanding loans from one director totaling $32,000. NOTE 4 - STOCKHOLDERS' DEFICIENCY On October 12, 2005, 7,400,000 shares were issued for the comprehensive Agreement for Licensing, Joint Venture Agreement, and Manufacturing Agreement with Regent Machine Products, LLC. Additionally, in the quarter ended June 30, 2006, 2,500,000 shares were issued under this agreement and for the quarter ended March, 31, 2007, 1,500,000 shares of our restricted common stock were issued under this agreement. A total of 11,400,000 shares have been issued under this agreement. During the year ended December 31, 2002, HSI placed 2,813,180 shares of its common stock in an escrow account. These shares are contingently issuable as they are to be issued to creditors as part of a plan to negotiate Company obligations through an intermediary. During the year ended December 31, 2003, the Company negotiated a settlement in which 249,905 shares of common stock were issued out of escrow to settle a creditor obligation that had an original balance of $65,000. The settlement was recorded at the trading value of the shares on the date of settlement. That value was $299,866. The result was an additional expense of $234,866 charged to operations for the year ended December 31, 2003. During the year ended December 31, 2004 and December 31, 2005, the Company did not issued any of these shares to creditors. No shares were issued in 2006. On July 29, 2004, the Company entered into a Stock Purchase Agreement ("Purchase Agreement"), effective October 7, 2004, with Langley Park Investments Plc ("Langley"), a corporation organized under the laws of England and Wales which is admitted to trade on the London Stock Exchange ("LSE") as an investment trust. Pursuant to the Purchase Agreement, the Company sold 2,375,000 shares (post-split) of its common stock ("Company Stock") to Langley for a total purchase price of approximately $1,780,000. Langley paid the purchase price by delivering 882,778 Ordinary Shares of Langley ("Langley Shares") to the Company with a value of one (1.00) British Pound Sterling (approximately U.S. $1.80) per share. The Company issued the Company Stock to Langley. Both the Company Stock and the Langley Shares were initially placed into escrow, including fifty percent (50%) of the Langley Shares to be deposited into escrow as Downside Price Protection (the "Langley Escrow Shares"). On November 3, 2004, the Company sold 441,389 shares of Langley Park Investment, (London Exchange: LPI) for $193,388 (approximately .44 cents per share). This was the first liquidation pursuant to the Agreement. These gross proceeds represented a loss of $697,237 based upon the difference between the selling price on November 3, 2004 and the Company’s trading price on July 29, 2004. The balance of the 441,389 shares owned by the Company are valued at the market price of the Langley Park Investments Plc as listed on the London Stock Exchange ("LSE") with the difference being carried as a component of comprehensive income in the equity section of the Company’s financial statements. 10 RENEWABLE ENERGY RESOURCES, INC. NOTES TO FINANCIAL STATEMENTS NOTE 4 - STOCKHOLDERS' DEFICIENCY - continued Pursuant to the terms and conditions of the Purchase Agreement, on the two year anniversary of the Purchase Agreement (Two Year Anniversary), the market value of the Company's common stock will be compared to the purchase price of the Company Stock under the Purchase Agreement "Market Value” is defined as the average of the ten (10) closing bid prices per share of the Company's common stock during the ten (10) trading days immediately preceding the Two Year Anniversary of the Agreement. If the Market Value of the Company's common stock on the Two Year Anniversary is the same or higher than purchase price per share, then at that time, the Company will receive all of the Langley Escrow Shares. If the Market Value on the Two Year Anniversary is less than purchase price per share, then for each percentage point decline in value, the Company must sell a corresponding percentage of the Langley Escrow Shares back to Langley for nominal consideration, up to the maximum number of Langley Escrow Shares, and the balance of the Langley Escrow Shares will be released from escrow to the Company. In October 2006 the company sold 413,935 shares for proceeds of $7,820. The company currently holds 27,454 shares. The Company was approached with the investment by Langley, at a time when the two year lock up of the shares to be issued was voted on by the Board of Directors as being acceptable for purposes of investment given the stock price and discount proposed by Langley. The escrowed shares were analyzed on December 31, 2004 and accounted for as if they would eventually be sold at the two year mark as investment holding period. At the time of the investment and at the time of the accounting determination, management believed that the Company would meet the criteria as set forth in the Langley agreement which would allow the sale of the remaining shares in the fund. The Company recorded an additional unrealized loss of $100,409 on this investment at December 31, 2005 due to this provision. The additional write down was calculated on the basis of the quoted value of the Langley shares less the pro-rata value of shares that would be returned to Langley based on the trading value of the Company's common stock at December 31, 2005. NOTE 5 - COMMON AND PREFERRED STOCK The Company’s Articles of Incorporation authorize the issuance of up to 200,000,000 shares of common stock, with a par value of $.001 and the issuance of up to 70,000,000 shares of preferred stock, with a par value of $.001. COMMON STOCK During the quarter ended June 30, 2007, the Company engaged in various transactions affecting stockholders’ equity, as follows: In May 2007, the Board of Directors authorized the issuance of 5,000,000 shares of restricted common stock to Kenneth Brown as compensation valued at $165,000 and 5,000,000 shares of restricted common stock to R. Edward Hart as compensation valued at $165,000. The Company issues shares of common stock from time to time to compensate consultants as consideration for services rendered. These shares are valued at the trading value on the date of grant. For the quarter ended June 30, 2007, no restricted common stock were issued and 6,395,774 shares of S-8 common stock were issued to fiveindividuals and organizations as payment for services totaling $282,097. In March of 2007, the company issued 15,384,615 shares of restricted common stock under Regulation S of the Securities Act of 1933 to the Mercatec Fund for a subscription receivable of $500,000. In May 2007, we received $20,000 due under this subscription receivable. PREFERRED STOCK The Company's has designated the issuance of up to 70,000,000 shares of Series A Convertible Preferred Stock, with a par value of $.001. Series A Convertible Preferred Stock can be exchanged at the option of the stockholder into shares of common stock at the rate of one share of Series A Convertible Preferred Stock for one share of Common Stock at any time after the first anniversary of the original date of issuance. The Series A Convertible Preferred Stock shall rank, as to dividends and upon liquidation senior and prior to the Company’s Common Stock and to all other classes or class of stock issued by the Company, except as otherwise approved by the affirmative vote or consent of the holders of a majority of the shares of Series A Convertible Preferred Stock. In addition, so long as any share of Series A Convertible Preferred Stock shall be outstanding, the holders of such convertible preferred stock shall be entitled to receive out of any funds legally available, when, as and if declared by the Board of Directors of the Company, preferential dividends at the rate of ten percent (10%) per annum, payable upon the first anniversary date of the original issue date, then quarterly with payment to be made in either cash or in the issuance of additional share of Series A Convertible Preferred Stock. Such dividends shall be cumulative and begin to accrue from the original issue date, whether or not declared and whether or not there shall be net profits or net assets of the Company legally available for the payment of those dividends. To date, no dividend has been declared by the Board of Directors. The Series A Convertible Preferred stockholders shall be entitled to vote on all matters requiring a shareholder vote of the Company. Each Series A Convertible Preferred shareholder of record shall have one vote for each share of Series A Convertible Preferred stock outstanding.On June 30, 2007, there were 885,180 shares of preferred stock outstanding. There was $22,130 in unpaid andundeclared cumulative dividends accrued during the quarter ended June 30, 2007. Total cumulative dividends unpaid and undeclared as of June 30, 2007 are $221,295. 11 RENEWABLE ENERGY RESOURCES, INC. NOTES TO FINANCIAL STATEMENTS NOTE 6 - PROPERTY AND EQUIPMENT Furniture and equipment is stated at cost less accumulated depreciation. Depreciation is recorded on a straight-line basis over the estimated useful lives of the assets of 3 to 5 years. Depreciation expense for the quarter ended June 30, 2007 and 2006 was $1,278 and $980 respectively. Property and equipment consisted of the following at June 30, 2007. Computer and equipment $ 41,266 Less accumulated depreciation (29,937) Furniture and equipment, net $ 11,329 NOTE 7 - STOCK OPTIONS There were no stock options granted nor were there any pro forma effect of the vesting of options granted in previous periods in the quarters ended June 30, 2007 and 2006. NOTE 8 -INCOME TAXES The Company has no income tax provision or benefit in the periods ended December 31, 2006 and 2005. Prior to the merger transaction with HSI the Company elected to be treated as an S-Corporation as prescribed under Section 1362 of the Internal Revenue Code. During the quarter ended June 30, 2007, the Company generated a tax benefit related to operating loss carryforwards of $302,368 that was equally offset by a valuation allowance. At December 31, 2006, the Company had federal net operating loss carry forwards of approximately $5,088,487 that expire from 2009 to 2026 and state net operating loss carryforwards of approximately $746,311 that expire from 2007 to 2010. Substantially the entire deferred income tax asset of $5,834,798 relates to income tax benefits from net operating loss carry forwards. Because of the change of control issues under Section 382 of the Internal Revenue Code and the current uncertainty of realizing the benefits of the tax carryforward, an equal valuation allowance has been established. The full realization of the tax benefit associated with the carry forward depends predominantly upon the Company's ability to generate taxable income during the carry forward period. Significant components of the Company’s deferred tax assets were as follows: 2006 2005 Net operating losses $ 13,569,300 $ 6,524,044 Total deferred tax assets 5,834,798 2,805,338 Valuation allowance (5,834,798 ) (2,805,338 ) Net deferred tax assets $ - $ - The valuation allowance increased by $3,029,460 during the year ended December 31, 2006. NOTE 9 - COMMITMENTS AND CONTINGENCIES Prior to the merger of Internal Command with Home Services, the Company (HSVI) had incurred additional deficits in cash flow from operating activities. The Company had accrued approximately $906,900 in obligations to vendors, consultants and former employees. We are attempting to settle these obligations, primarily through the issuance of common stock. Management believes we will ultimately settle these obligations for no more than amounts accrued at December 31, 2004. As a part of the Merger Agreement with Internal Command International, Inc. (ICI), our former Chief Executive Officer of HSVI, Jay Budd, had and did affirm that the outstanding debts of HSVI have been properly structured for management of the debt post-merger; namely, that the debt was in the hands of suitable professional debt management team, including Fletcher & Associates, and Harry J. Miller, PLLC; that there has been set aside as part of the issued common stock for obligation and satisfaction of the debt; and that the incoming principals of ICI would be held harmless for this debt. In the summer of 2005, we released Harry Miller, PLLC and Fletcher & Associates from their duties as debt managers, taking control of such matters internally. To date, the shares issued to secure these debts are unissued, and held by both Harry Miller PLLC in trust, and with the Company, should the need arise for settlement of any such debts, if communication and demand for the same is made. To date, no such verified debt demands have been made. Any settlements will be valued at the fair value of the stock at the time the settlement is reached, or some other amount as negotiated. 12 RENEWABLE ENERGY RESOURCES, INC. NOTES TO FINANCIAL STATEMENTS NOTE 10 - LOSS PER SHARE Outstanding warrants were not considered in the calculation for diluted earnings per share for the quarters ended June 30, 2007 and 2006 because the effect of their inclusion would be anti-dilutive. Warrants to purchase 3,107,497 shares of common stock were outstanding and excluded from the loss per share calculation at June 30, 2007. NOTE 11 - INVESTMENTS During the year ended December 31, 2004, the Company entered into a Stock Purchase Agreement to acquire 882,778 shares of Langley Park Investments Plc (Langley), a corporation organized under the laws of England and Wales which is admitted to trade on the London Stock Exchange (LSE) as an investment trust. Pursuant to the Purchase Agreement, the Company sold 2,375,000 shares (post-split) of its common stock (Company Stock) to Langley for a total purchase price of $1,781,250 based on the trading value of the Company’s shares delivered to Langley. The Company sold one half of its Langley holdings during the year ended December 31, 2004. The Company currently classifies all investment securities as available-for-sale. These securities are presented at their estimated fair value. Unrealized gains and losses on such securities, net of the related income tax effect, are excluded from earnings and reported as a separate component of stockholders’ equity until realized. Realized gains and losses are included in earnings and are derived using the specific identification method for determining the cost of securities sold. Investment in Langley and Kinetic securities consisted of the following at December 31, 2006: Cost Gross Gains Unrealized Losses Impairment Write-down Fair Value Langley Kinetic $ 890,625 $187,500 $ 15,817 $ - $ 83,786 $ - $ (784,718) $ (118,750) $ 6,304 $ 68,750 During the year ended December 31, 2005, the Company determined that the decline in value of the Langley shares was other than temporary. However, there was no basis to determine a forecasted recovery of fair value up to (or beyond) the cost of the investment. Therefore, the Company wrote the carrying value down by $784,718 to the investment's quoted trading value at September 30, 2005. Proceeds from sales of equity securities were $193,388 and gross realized losses were $697,237 for the year ended December 31, 2004. The fair value at December 31, 2005 is determined based on the trading price of Langley and translated to U.S. dollars at the exchange rate on December 31, 2005. The value on December 31, 2006 is determined based on the trading price of Langley and translated to U.S. dollars at the exchange rate on December 31, 2006. During the year ended December 31, 2004, the Company invested in Kinetic Energy Systems, Inc. (“Kinetic”) by issuing 1,250,000 shares of its common stock for approximately 20% of Kinetic. The value of the investment was determined to be $187,500 based on the trading price of the Company’s common stock at the time of the agreement. The Company intends to jointly develop and market complimentary technologies with Kinetic. The Company classifies its investment in Kinetic as available-for-sale and has carried its investment at cost. The investment was written down by $118,750 on September 30 2005 to reflect slower than anticipated development progress by Kinetic. The Company owns 2,000,000 voting preferred shares of Kinetic Energy Systems, Inc. Kinetic has 10,000,000 preferred shares issued and outstanding and 1,000,000 common shares outstanding. The Company’s interest in Kinetic is approximately 18%. The Company exercises no management control and therefore, the cost method was used. NOTE 12 - SHAREHOLDER LOANS As of June 30, 2007, the Company had outstanding loans from one director totaling $32,000, and outstanding loans totaling $11,394 from two other individuals unrelated to the company. The loans have no repayment terms. 13 NOTE 13 - LEGAL On March 14, 2007, a lawsuit was filed in the Circuit Court of the Thirteenth Judicial Circuit of the State of Florida, in and for Hillsborough County Circuit Civil Division (Case No.: 07-003056). The Plaintiff in the case is Lior Segal, our former CFO and the defendant is Renewable Energy Resources, Inc. Mr. Segal claims he is owed compensation of $4,500 for his work while employed by us. In addition, Mr. Segal had previously accepted shares of restricted stock in lieu of cash compensation. The complaint alleges that he would now like $22,000 in cash compensation in lieu of restricted stock. Management believes that this case is without merit and the $26,500 is not accrued in the financial statements as management has determined that this payment currently is not yet probable. In April 2007, we filed a motion for dismissal. NOTE 14 SUBSEQUENT EVENTS On August 3, 2007, Renewable Energy Resources, Inc. (“Renewable Energy”) executed a Loan Agreement (“Loan”) for Seven Hundred Fifty Thousand dollars ($750,000.00) to be used to fund the Springfield Energy Project, LLC (“SEP”). The term of the Loan is five years and interest on the unpaid principal amount of the Loan shall accrue monthly at a rate equal to eighteen percent (18%) per annum. Accrued interest shall be paid to the Lender quarterly, based on a calendar year and shall be cumulative. Repayment on the principal may begin after two (2) years, at which time the Lender may elect to call for the repayment of up to twenty-five percent (25%) of the original principal. Renewable Energy shall have the right to prepay at any time, without penalty or premium, all or any portion of the outstanding principal of this Loan. In addition, Renewable Energy shall grant to Lender shares of its common stock, subject to SEC Rule 144, equal to five percent (5%) of the value of the Loan at the closing date. The loan is guaranteed by the Springfield Energy Project. In addition, Mercatech Private Equity Management, Ltd. and Mercatech, Inc. guarantee the loan by a Secured Medium Term Revolving facility in the amount of one hundred fifty million euros (e150,000,000) which has been arranged through Banca IMI, SpA, and underwritten by Intesasanpalo SpA, to Mercatech. Such guarantee shall be enforceable as an interest against the credit facility above, with all rights and obligations of Renewable Energy and SEP under the loan agreement to be undertaken by Mercatech and enforceable against them as a secondary guarantor, if such a default shall occur under the Loan Agreement. On August 3, 2007, Renewable Energy executed an amendment to the Loan Agreement (“Addendum to Loan Agreement”) to allow for the use of the first $100,000 for necessary corporate operations of Renewable Energy. SEP shall be the recipient of direct investment for the remaining portion of the monies. 14 Item 2. Management's Discussion and Analysis or Plan of Operation. DESCRIPTION OF BUSINESS GENERAL INFORMATION ABOUT RENEWABLE ENERGY RESOURCES Renewable Energy Resources, Inc. (the “Company”) was organized on December 31, 1996 as Tel-Voice Communications, Inc., a Nevada Corporation. On January 6, 2003, the Company changed its name to Home Services International, Inc. On January 2, 2004, we entered into a merger agreement with Internal Command International, Inc. and on January 13, 2004, the name of the Company was changed to Internal Hydro International, Inc. Our domicile was moved to Florida on February 4, 2004. On February 20, 2007, we changed our name to Renewable Energy Resources, Inc. We are a publicly traded company listed on the OTC Electronic Bulletin Board under the symbol "RENW". Our offices are located at 334 S. Hyde Park Ave., Tampa, Florida 33606. Our website is www.renw.com. HISTORY OF COMPANY Tel-Voice Communications, Inc. ("Tel-Voice") was incorporated under the laws of the State of Nevada on December 31, 1996 to engage in any lawful corporate activity, including, but not limited to, selected mergers and acquisitions. From 1996-2000, Tel-Voice was a development stage company with no business activity. On June 30, 2000, Tel-Voice acquired Smartdotcom, Inc. ("SDC") in a transaction accounted for as a reverse merger. The Company retained the name Tel-Voice Communications, Inc. SDC had developed a technology that provided private electronic networks for labor unions and integrated communities, both of which included subscribers of the unions and communities. SDC intended to provide the hardware, software and technical support required to setup and maintain the networks; however, SDC was never able to grow due to liquidity issues. In December 2002, we addressed the liquidity problems, discontinued the operations of SDC and determined that we would abandon this business plan. On December 16, 2002, we closed a stock for debt exchange with our creditors effective on December 11, 2002 whereby all of the outstanding debt was converted to unregistered common stock at a conversion rate of one (1) share of common stock for each $0.45 of debt. In addition, on January 10, 2003, a majority of the shareholders approved (i) a reverse split of 28.9 shares of the old common stock for 1 share of new common stock effective January 13, 2003, (ii) the acquisition of a private entity name Home Services, Inc. and (iii) a name change to Home Services International, Inc. Home Services International, Inc. (“HSVI”) intended to act as a holding company for service businesses related to home building and home buying that wanted to expand into national markets. HSVI intended to acquire, establish joint ventures and develop such businesses. However, HSVI was presented with a business plan for a unique alternative energy technology by the management of Internal Command International (“ICI”), a Florida based private entity. HSVI felt that the Energy Commander technology for low impact hydro power production presented a unique opportunity. HSVI saw ICI’s technology as fulfilling a unique niche in the energy market. Thus, HSVI sought to acquire the technology and related expertise through the reverse merger process. On January 2, 2004, we entered into a merger agreement with HSVI. HSVI issued 27,500,000 shares of its Series A Preferred stock to the shareholders of ICI. In connection with this acquisition, the Company’s name was changed to Internal Hydro International, Inc. (“IHDR”). On February 4, 2004, the Company’s domicile was changed to Florida. ICI was not a related party. As a result of the merger transaction with HSVI, the former Company stockholders obtained control of HSVI's voting stock. For financial accounting purposes, the acquisition was a reverse acquisition of HSVI, under the purchase method of accounting, and was treated as a recapitalization with the Company as the acquirer. On February 20, 2007 the Company changed its name to Renewable Energy Resources, Inc. We are a publicly traded company listed on the OTC Electronic Bulletin Board under the symbol "RENW". The symbol and name change reflect the Company’s broader range of business endeavors to include the development of energy, green energy and biofuel projects in addition to the production, marketing and sales of the Energy Commander V. BUSINESS STRATEGY We are a development stage enterprise. We intend to manufacture and distribute alternative energy products that use water pressure flow to generate electricity. We are currently finalizing production units of the Energy Commander Version Five ("EC V") low impact hydro units. We entered into an a Licensing, Joint Venture Agreement, and Manufacturing Agreement on October 12, 2005 with Regent Machine Products, LLC for the exclusive rights to the HydroCam/EC V technology developed by Regent Machine Products, LLC. Anthony Pecoraro, our former Chairman of the Board of Directors and former Vice President of New Technology Development, is the Vice President and Co-Founder of Regent Machine Products, LLC. We have now entered into the preproduction and fielding testing phase of our business plan. We anticipate producing ten EC V units in the next few months. These units will be deployed in North America and Europe in applications with natural water flows such as pipelines, rivers, aqueducts and dams. Additionally, we are identifying alternative energy technologies that we can license or acquire as additional revenue generating divisions. 15 Item 2. Management's Discussion and Analysis or Plan of Operation. - continued DESCRIPTION OF BUSINESS - continued Manufacture of the first EC V units will be done by our joint venture partner, Cm2, located in Terni, Italy, about one hour north of Rome. Cm2 manufactures large industrial electrical components for utilities and other industries, including transformers, VM and LV electrical switchboards, auxiliaries and conduits for big transformers, cooling ducts, conduit bars, motors and generators. Withon staff engineers, marketing and full production capabilities, Cm2 is well suited to handle the Energy Commander technology. Cm2 is ISO 9001 certified, and IQ NET certified for the production, maintenance and installation of all electrical systems, as well as maintaining certifications in the same for quality control. RINA (Italian Air and Shipping Registry) certifies that Cm2 works in accordance with ISO 9001 quality regulations in the making of the following products process services: Planning, production, installation and assistance of civil and industrial technological systems for electric, electronic and mechanical sectors. Cm2's clients include Siemens, Colgate Palmolive Europe, Alitalia and every large Italian utility. Cm2 has dedicated 800,000 sq. feet for hosting the final development and starting the production line for the EC V. Cm2 has also reached an agreement with Politecnico, one of the foremost Italian universities, for its endorsement of the technology under a transfer plan that should assist Cm2 in obtaining European Union (EU) grants, and contributions from the Italian state and from the regional governments. We have a permanent assignment of the patent for the Energy Commander technology from the inventor, Rianey Nelson. Other intellectual property patents on the new technology will be generated into patent pending status before and commensurate with fielding. Additional patents will, in the opinion of management, be generated from improvements in the technology. The EC V has several advantages over all other alternative energy technologies. The EC V system represents the first time, to our knowledge, that a technology used the positive displacement of water pressure to create mechanical force to create electricity. The advantages of the EC are numerous. Primarily, the system is designed for installation to take advantage of waste flows of water. Therefore, the cost of the energy to produce electricity will be virtually, if not literally, free. Second, the EC units will take up very little space; an EC unit takes up 1/100 the space of a solar array to gain the same amount of electrical output. Third, the system will sell for approximately $45,000, or $1500.00 per Kw, which is competitive with other power generation devices. This means either high profit or low electrical cost making for a more competitive market entry. Solar, wind, biomass and large flow hydro-power sources are very different than the EC technology, and these alternative energy sources can co-exist with the EC V. We are not competing with these segments because our source of power is different than solar, wind, geothermal (although the system can use geothermal outlets as power sources) or biomass. The EC V technology is related to traditional hydropower only in the sense that it can use water flows; however, the flows of water necessary for traditional hydropower are much greater—our technology is low flow (typically a six-inch pipe is connected to the unit). Our goal is to become a contributor to the renewable energy segment of the United States and European economies. The demand for alternative energy sources has increased significantly as oil prices continue to remain high. Our EC technology provides reliable electricity at a lower cost than current alternatives, and does so with free flows of wasted water or gas. We are targeting customers and industries with high electric utility costs and access to flow pressures of gas or fluid. We are placing special emphasis on the textile, oil and gas refining and drilling, home development, agricultural, and poultry, all of which have communicated great interest in placement of units. We are also targeting municipal, county, state and federal government facilities, including the U.S. military. The EC technology will have many applications in rural and third world areas. In the United States alone, there are over 70,000 dams that do not produce electricity, but many are capable of doing so with no environmental impact. The technology has numerous applications in third world areas where ready access to natural flow exists. Typically these areas will not support conventional hydropower systems but will support constant 24 hour a day power from the EC. We intend to market the EC V system through a distributor network. We are also seeking to acquire similar technologies that fit well with the EC V. However, since inception, we have suffered recurring losses from operations and have been dependent on existing stockholders and new investors to provide the cash resources to sustain our operations. Our long-term viability as a going concern is dependent on certain key factors, as follows: - Our ability to continue to obtain sources of outside financing. - Our ability to increase profitability and sustain a cash flow level that will ensure support for continuing operations. ACQUSITIONS OF SIMILAR TECHNOLOGIES CM2 AGREEMENT: Cm2 is a producer and supplier of electrical systems for European utilities and industrial users. In February 2005, weentered into a joint venture agreement for the production, distribution and sale of our Energy Commander units to the (EU). Under the performance based contract, Cm2 will manufacture units in Italy for distribution, sale, and lease into Europe as well as provide engineering, production, marketing, distribution, and service. We have no significant capital expenditure requirements in the agreement and will receive revenue in various forms. 16 Item 2. Management's Discussion and Analysis or Plan of Operation. - continued DESCRIPTION OF BUSINESS - continued Cm2 will distribute and service the units in Europe through a joint venture entity. Energy credits in the European Union are expected to be about 3 to 10 times higher than for units placed in the U.S. Cm2’s experience in the European energy market and ability to produce, sell, and maintain the units, gives us a strong partner for the EU. KINETIC ENERGY On July 8, 2004, we entered into a strategic partnership agreement with Kinetic Energy Systems, Inc. (“Kinetic”), a privately held Florida Corporation. Kinetic has developed patented hydro and wind technologies, including the Hydrokinetic Generator, Offshore Energy Platform, KESC Bowsprit Generator and the KESC Tidal Generator. These technologies generate electrical power or hydrogen using kinetic energy from moving water such as tides and wind. We issued 1,250,000 shares of treasury stock for 20% of the shares of the private company. We also agreed to assist in the development of Kinetic’s technology and have a license for the underwater and over water power generation. The Hydrokinetic Generator is at the prototype and engineering stage. The Offshore Energy Platform is at the prototype and engineering stage. The KESC Bowsprit Generator at the prototype and engineering stage. The Bowsprit is being designed for prototyping in the dual role of hydrogen production. The KESC Tidal Generator is at the engineering and prototype stage. We intend to help market and develop Kinetic products in Europe and the United States. However, our ability to support Kinetic’s efforts is tied to our financial ability to do so. We intend to help introduce Kinetic’s products to European entities for development and marketing. THE SPRINGFIELD ENERGY PROJECT On September 25, 2006, we entered into an agreement with Wastech, Inc. (WTCH.PK) to form the Springfield Energy Project (“SEP”). SEP is a joint venture with WTCH to acquire an old coalmine complex in Illinois. Over many years, million of tons of waste coal were deposited in a slurry area on the site. Other coal waste was pushed into gob piles. (Gob is the waste coal from bituminous coal mining regions). The slurry area is not covered or reclaimed because the coal fines were disposed before current reclamation regulations were in effect. The site’s permit allows the removal of the coal fines and also the disposal of coal combustion waste (fly ash) at the site. The sale of coal fines and the collection of tip fees to dispose of ash is the primary source of revenue for the project. Due to new scrubber technology at electrical generating facilities, coal fines have become a desirable commodity. The coarse, free-flowing coal fines in the slurry area can be sold as fuel in fluidized bed boilers or specially designed pulverized coal boilers. Potential customers for the coal fines are located within a short distance of the project. Negotiations with potential customers for long-term coal purchase agreements and ash disposal agreements are currently underway. The SEP project is currently in the financing stage and we are negotiating with multiple sources to provide the funding. Subsequent to the quarter ended June 30, 2007, on August 3, 2007, Renewable Energy Resources, Inc. (“Renewable Energy”) executed a Loan Agreement (“Loan”) for Seven Hundred Fifty Thousand dollars ($750,000.00) to be used to fund the Springfield Energy Project, LLC (“SEP”). The term of the Loan is five years and interest on the unpaid principal amount of the Loan shall accrue monthly at a rate equal to eighteen percent (18%) per annum. Accrued interest shall be paid to the Lender quarterly, based on a calendar year and shall be cumulative. Repayment on the principal may begin after two (2) years, at which time the Lender may elect to call for the repayment of up to twenty-five percent (25%) of the original principal. Renewable Energy shall have the right to prepay at any time, without penalty or premium, all or any portion of the outstanding principal of this Loan. In addition, Renewable Energy shall grant to Lender shares of its common stock, subject to SEC Rule 144, equal to five percent (5%) of the value of the Loan at the closing date. The loan is guaranteed by the Springfield Energy Project. In addition, Mercatech Private Equity Management, Ltd. and Mercatech, Inc. guarantee the loan by a Secured Medium Term Revolving facility in the amount of one hundred fifty million euros (e150,000,000) which has been arranged through Banca IMI, SpA, and underwritten by Intesasanpalo SpA, to Mercatech. Such guarantee shall be enforceable as an interest against the credit facility above, with all rights and obligations of Renewable Energy and SEP under the loan agreement to be undertaken by Mercatech and enforceable against them as a secondary guarantor, if such a default shall occur under the Loan Agreement. On August 3, 2007, Renewable Energy executed an amendment to the Loan Agreement (“Addendum to Loan Agreement”) to allow for the use of the first $100,000 for necessary corporate operations of Renewable Energy. SEP shall be the recipient of direct investment for the remaining portion of the monies. 17 Item 2. Management's Discussion and Analysis or Plan of Operation. - continued DESCRIPTION OF BUSINESS - continued RESULTS OF OPERATIONS Our operations during 2006 concentrated on the development of the EC V prototype. The EC V is smaller than the EC IV but capable of producing the same electrical output. The versions of the EC IV produced were four and six cylinder in line engines. The EC V is a 12-cylinder radial system that uses “slices” that are combined to produce 30 Kw with a standard four slice array. Like the EC IV, the EC V is designed to accept a 65 p.s.i. flow. Unlike the EC IV, the radial cylinders on the EC V work on a common cam or shaft to drive a generator. Progress on completing the EC V prototype was slower than anticipated. Some of the delay can be attributed to the sophisticated machining required for the radial design. Some of the delay occurred because of the availability of funding. Additionally, when the prototype was tested, some design issues materialized. These issues were resolved and the prototype tested during the last quarter of the year. Thetesting of the EC V were positive with the EC V showing that it was capable of performing favorably in thetype of installations contemplated by us. Discussions to restart work on the EC IV in house are currently underway with the original inventor, Rianey Nelson. In January 2007, the EC V prototype was shipped to our production partner, Cm2, in Italy. The prototype will undergo further design review with the goal of producing 10 commercial units during 2007. Some commercial units will remain in Europe for placement by Cm2 and the remaining units will be shipped to us for placement in the U.S. During 2006, we also sought to acquire technologies that fit well with our philosophy for renewable energy products. We explored technologies including tire remediation, ethanol and bio-diesel production, clean water technologies, hazardous waste technologies, and other renewable and critical use technologies. COMPARISON OF THREE MONTHS ENDED JUNE 30, 2, 2006. Revenue for the three months ended June 30, 2007 and 2006 was $-0-. General and administrative expenses for the three months ended June 30, 2007 of $850,430 decreased $2,928,956 compared to the general and administrative expenses for the three months ended June 30, 2006 which were $3,779,386. The reduction was primarily due to a reduction is the shares issued for services. COMPARISON OF SIX MONTHS ENDED JUNE 30, 2, 2006. Revenue for the six months ended June 30, 2007 and 2006 was $-0-. General and administrative expenses for the six months ended June 30, 2007 of $1,893,553 decreased $3,415,516 compared to the general and administrative expenses for the six months ended June 30, 2006 which were $5,309,069.The reduction was primarily due to a reduction is the shares issued for services. LIQUIDITY AND CAPITAL RESOURCES Our operating activities used cash in the amount of $20,791 for the quarter ended June 30, 2007. We will need additional private placements, debt financing or equity investment in order to participate fully and at the levels intended. There can be no assurance that any of the plans developed will produce cash flows sufficient to ensure long-term viability. The Company has incurred additional deficits in cash flow from operating activities. These deficits have been funded from loans from significant shareholders. The Company is in discussions with several capital organizations with a view to selling more common and preferred shares as a means of financing future capital needs. The company anticipates it will be successful in these discussions; however, there can be no assurances that the Company will be successful in doing so and will produce cash flows sufficient to ensure its long-term viability. The cash provided by financing activities decreased by $199,400 from $213,900 for the quarter ended June 30, 2006 to $14,500 for the quarter ended June 30, 2007. 18 Item 2. Management's Discussion and Analysis or Plan of Operation. - continued DESCRIPTION OF BUSINESS - continued SUBSEQUENT EVENTS The SEP project is currently in the financing stage and we are negotiating with multiple sources to provide the funding. Subsequent to the quarter ended June 30, 2007, on August 3, 2007, Renewable Energy Resources, Inc. (“Renewable Energy”) executed a Loan Agreement (“Loan”) for Seven Hundred Fifty Thousand dollars ($750,000.00) to be used to fund the Springfield Energy Project, LLC (“SEP”). The term of the Loan is five years and interest on the unpaid principal amount of the Loan shall accrue monthly at a rate equal to eighteen percent (18%) per annum. Accrued interest shall be paid to the Lender quarterly, based on a calendar year and shall be cumulative. Repayment on the principal may begin after two (2) years, at which time the Lender may elect to call for the repayment of up to twenty-five percent (25%) of the original principal. Renewable Energy shall have the right to prepay at any time, without penalty or premium, all or any portion of the outstanding principal of this Loan. In addition, Renewable Energy shall grant to Lender shares of its common stock, subject to SEC Rule 144, equal to five percent (5%) of the value of the Loan at the closing date. The loan is guaranteed by the Springfield Energy Project. In addition, Mercatech Private Equity Management, Ltd. and Mercatech, Inc. guarantee the loan by a Secured Medium Term Revolving facility in the amount of one hundred fifty million euros (e150,000,000) which has been arranged through Banca IMI, SpA, and underwritten by Intesasanpalo SpA, to Mercatech. Such guarantee shall be enforceable as an interest against the credit facility above, with all rights and obligations of Renewable Energy and SEP under the loan agreement to be undertaken by Mercatech and enforceable against them as a secondary guarantor, if such a default shall occur under the Loan Agreement. On August 3, 2007, Renewable Energy executed an amendment to the Loan Agreement (“Addendum to Loan Agreement”) to allow for the use of the first $100,000 for necessary corporate operations of Renewable Energy. SEP shall be the recipient of direct investment for the remaining portion of the monies. A copy of the loan is attached as exhibit 10.01. OUTLOOK FOR 2007 On January 17, 2007, we commenced a leadership transition with the appointment of a new Board of Directors. We also retained Kenneth Brown as our new Chief Executive Officer and R. Edward Hart as our new Chief Operating Officer. These changes were made to allow us to move from a development phase company into a commercially operating entity generating revenue. Additionally, given the demand for alternatives to traditional fossil fuel energy from government, industry and citizens, management decided to broaden our range of business activities within the alternative energy space. We believe that the project development experience of new management will allow it to participate in a wide array of renewable energy projects such as biofuels development and biomass power projects. We will continue the preproduction efforts and field testing of the EC V units. As long as no unforeseen problems are encountered with the technology, we anticipate having 10 EC V units produced by our production partner, Cm2, during the second half of the year. We are also restarting the development of the EC IV technology. Discussions are underway with the original inventor of the technology, Rianey Nelson. We are also looking at a number of renewable energy projects. As discussed herein as part of our business plan, management anticipates that we will be able to close on the Springfield Energy Project and begin operations selling waste coal and disposing of fly ash. This project is currently in the financing stage and there is no guarantee that we will get the financing necessary for the project. We are also looking at biodiesel projects and bio-mass power plant projects. These projects are currently in the negotiation phase. Finally, as part of the business plan, management is also looking to acquire or to partner with companies or technologies that complement our business goals. 19 Item 2. Management's Discussion and Analysis or Plan of Operation. - continued DESCRIPTION OF BUSINESS - continued CRITICAL ACCOUNTING POLICIES AND ESTIMATES Our discussion and analysis of the financial condition and results of operations are based upon our consolidated financial statements, which have been prepared in accordance with generally accepted accounting principles in the United States. The preparation of these financial statements requires us to make estimates and judgments that affect the reported amounts of assets, liabilities, revenue and expenses, and related disclosure of contingent assets and liabilities. On an ongoing basis, we evaluate estimates. We base our estimates on historical experience and on various other assumptions that are believed to be reasonable under the circumstances. These estimates and assumptions provide a basis for making judgments about the carrying values of assets and liabilities that are not readily apparent from other sources. Actual results may differ from these estimates under different assumptions or conditions, and these differences may be material. We believe the following critical accounting policies affect its more significant judgments and estimates used in the preparation of its consolidated financial statements. UNCERTAINTIES Implementation of Business Strategy Dependent on Additional Financing We must obtain financing to fund the expansion of operations. Such outside financing must be provided from the sale of equity or third party financing. Further, the sale of equity securities will dilute our existing stockholders' interests, and borrowings from third parties could result in our assets being pledged as collateral. While we are currently able to fund all basic operating costs, it is possible our operations could be restricted if loan terms increase our debt service requirements. There is no assurance that we can obtain financing on favorable terms. Quarter Date of Ended Inception June 30, Through 2007 June 30, 2007 Net Income (loss) $ (850,430 ) $ (15,464,468 ) The above factors represent continue to raise doubt about our ability to fully establish itself as a going concern. Development Stage Company We are in the development stage. There is no assurance that our activities will be profitable. The likelihood of our success must also be considered in light of the problems, expenses, difficulties, complications, delays and all of the inherent risks frequently encountered in the formation and operation of a relatively new business. Going Concern The financial statements are presented on the basis that we are a going concern, which contemplates the realization of assets and the satisfaction of liabilities in the normal course of business over a reasonable length of time. Management believes that current plans to expand the our operations and a combination of financing and capital raising plans will provide sufficient working capital to allow us to continue as a going concern. Costs of Conducting Business We will incur minimal costs for research and development; the major work on the EC V has been completed. Marketing efforts will be expanded as units become available. The ability to generate a profit depends, among other factors, on the amount of revenues from the sale of our products and our operating costs. 20 Item 2. Management's Discussion and Analysis or Plan of Operation. - continued DESCRIPTION OF BUSINESS - continued Technological Change We expect that many new technologies and products will be introduced over the next several years. Our success will depend, among other things, on our ability to develop and maintain a competitively positioned technologically. There can be no assurance that we will have access to subsequently developed technologies by other persons. Technological advances by a competitor may result in our present or future products becoming noncompetitive or obsolete. We cannot be assured that competitors will not develop functionally similar or superior products, which event could have an adverse effect on our business. Contracts There can be no assurance that we will be able to obtain sufficient and suitable contracts for our business plan. Fluctuations in Operating Results Our revenues and results of operations may vary significantly in the future. Our revenues and results of operations are difficult to forecast and could be adversely affected by many factors, some of which are outside our control including, among others, the expected relatively long sales and implementation cycles for our products; the size and timing of individual license transactions and joint venture arrangements; seasonality of revenues; changes in the our operating expenses; changes in the mix of products sold; timing of introduction or enhancement of our products or our competitors; market acceptance of new products; technological changes in technology; personnel changes and difficulties in attracting and retaining qualified sales, marketing, technical and consulting personnel; changes in customers' budgeting cycles; quality control of products sold; and economic conditions generally and in specific industry segments. There can be no assurance that our products will achieve broad market acceptance or that we will be successful in marketing our products or enhancements thereto. In the event that our current or future competitors release new products that have more advanced features, offer better performance or are more price competitive than the our products, demand for the our products would decline. A decline in demand for, or market acceptance of, our products as a result of competition, technological change, or other factors would have material adverse effects on the our business, financial condition and results of operations. Seasonality We do not expect to experience material seasonal variations in revenues or operating costs. OFF BALANCE SHEET ARRANGEMENTS. For the period ended June 30, 2007, we did not engage in any off balance sheet transactions. Item 3. Controls and Procedures Kenneth Brown, our Chief Executive Officer and Acting Principal Financial Officer, has evaluated our controls and procedures as of June 30, 2007. He has concluded that our disclosure controls and procedures are appropriate and effective. During the quarter ended June 30, 2007, there were no changes in our internal controls over financial reporting that have materially affected, or are reasonably likely to materially affect, our internal control over financial reporting. 21 PART II - OTHER INFORMATION Pursuant to the Instructions on Part II of the Form 10-QSB, Items 1, 3, 4, and 5 areomitted. Item 2. Unregistered Sales of Equity Securities and Use of Proceeds During our quarter ended June 30, 2007, we completed the following transactions in reliance upon exemptions from registration under the Securities Act of 1933, as amended (the "Act") as provided in Section 4(2) thereof. Each certificate issued for unregistered securities contained a legend stating that the securities have not been registered under the Act and setting forth the restrictions on the transferability and the sale of the securities. None of the transactions involved a public offering. We believe that each person had knowledge and experience in financial and business matters that allowed them to evaluate the merits and risks of our securities. We believe that each person was knowledgeable about our operations and financial condition. In May of 2007, the Board of Directors authorized the issuance of 5,000,000 shares of restricted common stock to Kenneth Brown as compensation valued at $165,000 and 5,000,000 shares of restricted common stock to R. Edward Hart as compensation valued at $165,000. Item 6. Exhibits Exhibit 10.1 Loan Agreement Exhibit 10.2 Addendum to Loan Agreement Exhibit 31.1 Certification of Chief Executive Officer and Acting Principal Financial Officer of Renewable Energy Resources, Inc. required by Rule 13a - 14(1) orRule 15d - 14(a) of the Securities Exchange Act of 1934, as adopted pursuant to Section 302 of the Sarbanes-Oxley Act of 2002. Exhibit 32.1 Certification of Chief Executive Officer and Acting Principal Financial Officer of Renewable Energy Resources, Inc. pursuant to Section 906 of theSarbanes-Oxley Act of 2002 and Section 1350 of 18 U.S.C. 63. SIGNATURES Pursuant to the requirements of Section 13 or 15(d) of the Securities Exchange Action of 1934, as amended, the registrant has duly caused this Report to be signed on its behalf by the undersigned, thereunto duly authorized. RENEWABLE ENERGY RESOURCES, INC. Date:August 14, 2007 By /s/KENNETH BROWN CHIEF EXECUTIVE OFFICER AND ACTINGPRINCIPAL FINANCIAL OFFICER 22
